DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The preliminary amendment filed on 4/15/2020 has been entered.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2 and 4-5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Watanabe (JP 2007099278).
Regarding claim 1, Watanabe discloses a dispenser for aerosol containers (pair of containers 1 and a dispensing head attached the containers via 2, see fig.1) that is attachable to a plurality of aerosol containers of single stem type arranged in parallel (see fig.1; 12 is attached to 2 via 3 and 4 of containers 1) or a single aerosol container of multiple stem type, the dispenser for aerosol containers comprising: a nozzle (22) including a dispensing port for contents (outlet of 22), and integrally connectable to a plurality of stems (22 is attached to both stems 2 via 13-14); and a cover (31, 32, 33, 34) including a support portion (31) integrally connectable to one or more aerosol container bodies (see fig.1, 31 on a pair of aerosol cans 1), and an operating portion (34) connected to the support portion (see fig.2) so as to be vertically swingable (see tilt position of 34 in fig.2B-C), wherein one of the operating portion and the nozzle includes 
Regarding claim 2, Watanabe discloses the vibration generation portion is formed by a step portion that makes the termination of the slid portion a convex or concave corner portion (see shape of area 23a and top surface of 21).  
Regarding claim 4, Watanabe discloses the operating portion (34) includes the sliding portion (36), and the nozzle (22) includes the slid portion (23, 23a) and the vibration generation portion (see corner area of 23a on 21).  
Regarding claim 5, Watanabe discloses the predetermined depression position is a position at which flow volumes of contents flowing out of the plurality of stems are at a maximum (upon final landing of 36 on 22, element 11 presses stems 2 of the aerosol containers to a final stage of dispensing maximum liquid).
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claim 3 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over 
Watanabe (JP 2007099278).
 	Watanabe is silent in disclosing the corner portion is convex. Instead, Watanabe discloses the corner portion is concave (see area 23a and 21 in fig.2A-C). It appears that Applicant neither puts such a criticality on the convex corner portion nor provides an advantage for having such a shape other than generating vibration/sound in which the concave shape of Watanabe provides such an end result. Furthermore, the concave corner shape of Watanabe performs the same function of vibration/impacting/sound as the Applicant’s device. Accordingly, it would have been a matter of obvious design choice to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Watanabe to obtain the invention as specified in claim 3 because such a modification would have been considered a mere design consideration which fails to patentably distinguish over the prior art of Watanabe.
Claim 8 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over 
Watanabe (JP 2007099278) in view of Hideo (JP 2017030799).
 	Watanabe is silent in disclosing the nozzle includes an abutting portion that abuts an abutted portion of the support portion so as to correct a tilt of the nozzle in a plane .
Claim 9 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over 
Watanabe (JP 2007099278) in view of Hideo (JP 2017030799) as applied to claim 8 above, and further in view of Furusawa (JP 2010052812).
 	Watanabe and Hideo in combination are silent in disclosing the nozzle includes a dispensing tube having the dispensing port at a tip thereof, and -4-New U.S. Patent Applicationthe abutting portion is formed by a lower end of a rib vertically suspended from the dispensing tube. However, Furusawa teaches the commonality of switching the abutting portion from the support portion to a nozzle body as such the nozzle (21) includes a dispensing tube having the dispensing port at a tip thereof (see fig.2), and -4-New U.S. Patent Applicationthe abutting portion is formed by a lower end of a rib (22) vertically suspended from the dispensing tube (see 22 on 21). It would have been obvious to one having ordinary skill in the art before the effective filling date of the application to modify the abutting portion of Watanabe and Hideo in combination .
Allowable Subject Matter
Claims 6-7 and 10-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	Conclusion
The following prior arts as cited in PTO-892 are also citing significant pertinent structures or features to the applicant’s claimed invention. Bothge (DE 202015007112) discloses multi aerosol containers (a fig.1) being attached to a common actuator (c) attached to the stems of the aerosols (see fig.2). However, Bothge lacks in disclosing the details of the cover and sliding connection between the operating portion and the nozzle. Furthermore, Lasserre (US 20020117516) discloses a dispenser unit for simultaneously dispensing the contents of two aerosol containers (3, 4) via trigger (6) being attached to the stems of the containers. Similarly, Lasserre fails to teach the details of the cover and sliding connection between the operating portion and the nozzle.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BOB ZADEH whose telephone number is (571)270-5201.  The examiner can normally be reached on Monday-Friday 8am-4pm E.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Durand can be reached on (571) 272-4459.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BOB ZADEH/Examiner, Art Unit 3754